



Name of Grantee:
 
Grant Date:
 
Number of Shares:
 
Dollar Value of Award
as of Grant Date:
 
Walmart Identification Number:
 

WALMART INC.
STOCK INCENTIVE PLAN OF 2015
RESTRICTED STOCK AWARD
NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD


These Restricted Stock Award Notification of Award and Terms and Conditions of
Award, including any applicable special terms and conditions for your specific
country set forth in the appendix attached hereto (jointly, the “Agreement”),
contains the terms and conditions of the Restricted Stock (as defined in the
Walmart Inc. Stock Incentive Plan of 2015, as may be amended from time to time
(the “Plan”)) granted to you by Walmart Inc., a Delaware corporation
(“Walmart”), under the Plan.


All the terms and conditions of the Plan are incorporated into this Agreement by
reference. All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Plan.


BY SIGNING OR ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU HEREBY ACKNOWLEDGE,
UNDERSTAND, AGREE TO, AND ACCEPT THE FOLLOWING:


1.    Grant of Restricted Stock. Walmart has granted to you, effective on the
Grant Date, the right to receive the number of Shares set forth above on the
Vesting Date as further set forth in Paragraph 5 below, subject to forfeiture if
certain vesting conditions are not satisfied. Before the Shares vest and are
delivered to you, they are referred to in this Agreement as “Restricted Stock.”


2.    Plan Governs. The Restricted Stock and this Agreement are subject to the
terms and conditions of the Plan. You are accepting the Restricted Stock,
acknowledging receipt of a copy of the Plan and the prospectus covering the
Plan, and acknowledging that the Restricted Stock and your participation in the
Plan are subject to all the terms and conditions of the Plan and of this
Agreement. You further agree to accept as binding, conclusive and final all
decisions and interpretations by the Committee of the Plan upon any disputes or
questions arising under the Plan.


3.    Payment. You are not required to pay for the Restricted Stock or the
Shares underlying the Resticted Stock granted to you pursuant to this Agreement.


4.    Stockholder Rights. Your Restricted Stock will be held for you by Walmart
until the applicable delivery date described in Paragraph 5. You shall have all
the rights of a stockholder of Shares of Restricted Stock that vest. With
respect to your unvested Restricted Stock:




--------------------------------------------------------------------------------







A.you shall have the right to vote the Shares underlying your Restricted Stock
on any matter as to which Shares have voting rights at any meeting of
shareholders of Walmart;


B.you shall have the right to receive, free of vesting restrictions (but subject
to applicable withholding taxes) all cash dividends paid with respect to such
Shares underlying your Restricted Stock; and


C.any non-cash dividends and other non-cash proceeds of such Shares underlying
your Restricted Stock, including stock dividends and any other securities issued
or distributed in respect of such Shares underlying your Restricted Stock shall
be subject to the same vesting and forfeiture conditions as are applicable to
your Restricted Stock, and the term “Restricted Stock,” as used in this
Agreement, shall also include any related stock dividends and other securities
issued or distributed in respect of such Shares underlying your Restricted
Stock.


5.    Vesting of Restricted Stock and Delivery of Shares.


A.
Vesting. Your Restricted Stock will vest as follows, provided you have not
incurred a Forfeiture Condition described below:

Percentage of
Restricted Stock Vesting
Vesting Date
 
 
 
 



B.
Delivery of Shares. Upon the vesting of your Restricted Stock, subject to
Paragraph 9 below, you shall be entitled to receive a number of Shares equal to
the number of underlying the vested Restricted Stock, less any Shares withheld
or sold to satisfy tax withholding obligations as set forth in Paragraph 10
below. The Shares shall be delivered to you as soon as administratively
feasible, but in any event within 74 days of the Vesting Date. Such Shares will
be deposited into an account in your name with a broker or other third party
designated by Walmart. You will be responsible for all fees imposed by such
designated broker or other third party designated by Walmart.



6.Forfeiture Conditions. Subject to Paragraph 8 below, the Shares underlying
your Restricted Stock that would otherwise vest in whole or in part on a Vesting
Date will not vest and will be immediately forfeited if, prior to the Vesting
Date:


A.
your Continuous Status terminates for any reason (other than death or
Disability, to the extent provided in Paragraph 8 below); or



B.
you have not executed and delivered to Walmart a Non-Disclosure and Restricted
Use Agreement, in a form to be provided to you by Walmart.



2

--------------------------------------------------------------------------------





Each of the events described in Paragraphs 6.A and 6.B above shall be referred
to as a “Forfeiture Condition” for purposes of this Agreement. Furthermore, if
applicable, you shall be advised if the Committee has determined that your
acceptance of this Plan Award is further conditioned upon your execution and
delivery to Walmart of a Post Termination Agreement and Covenant Not to Compete,
in a form to be provided to you by Walmart. If applicable, the failure to
execute and deliver such Post Termination Agreement and Covenant Not to Compete
prior to the vesting date shall also be deemed a “Forfeiture Condition” for
purposes of this Agreement. Upon the occurrence of a Forfeiture Condition, you
shall have no further rights with respect to such Restricted Stock (including
any cash dividends and non-cash proceeds related to the Restricted Stock for
which the record date occurs on or after the occurrence of a Forfeiture
Condition) or the underlying Shares.


7.Administrative Suspension. If you are subject to an administrative suspension,
vesting of your Restricted Stock may be suspended as of the date you are placed
on administrative suspension. If you are not reinstated as an Associate in good
standing at the end of the administrative suspension period, your Restricted
Stock may be immediately forfeited and you shall have no further rights with
respect to such Restricted Stock (including any cash dividends and non-cash
proceeds related to the Restricted Stock for which the record date occurs on or
after the date of the forfeiture) or the underlying Shares. If you are
reinstated as an Associate in good standing at the end of the administrative
suspension period, then the vesting of your Restricted Stock will resume as
provided in Paragraph 5, and any Restricted Stock that would have vested while
you were on administrative suspension will vest and the corresponding number of
Shares will be delivered to you as soon as administratively feasible, but in any
event within 74 days of the end of the administrative suspension period which
shall be considered the Vesting Date for purposes of this Paragraph 7.


8.Accelerated Vesting; Vesting Notwithstanding Termination of Continuous Status
by Death or Disability.
A.Notwithstanding Paragraph 5 above, your Restricted Stock that would have
become vested on a Vesting Date which occurs not more than 90 days after the
date your Continuous Status is so terminated by reason of your death or
Disability will become vested earlier than described in Paragraph 5 above, and
such earlier vesting date shall be considered a Vesting Date for purposes of
this Agreement. For purposes of this Paragraph 8, your Continuous Status will be
considered terminated on the date of your death or the date on which your
employment or other service relationship has been legally terminated by reason
of your Disability.


B.If your Continuous Status is terminated due to your Disability, you agree to
promptly notify the Walmart Global Equity team. For purposes of this Agreement,
“Disability” shall mean that you would qualify to receive benefit payments under
the long-term disability plan or policy, as it may be amended from time to time,
of Walmart or, if different, the Affiliate that employs you (the “Employer”),
regardless of whether you are covered by such policy. If Walmart or, if
different, the Employer does not have a long-term disability policy, for
purposes of this Agreement, “Disability” means that you are unable to carry out
the responsibilities and functions of the position held by you by reason of any
medically determined physical or mental impairment for a period of not less than
one hundred and eighty (180) consecutive days. You shall not be


3

--------------------------------------------------------------------------------





considered to have incurred a Disability for purpose of this Paragraph 8 unless
you furnish proof of such impairment sufficient to satisfy Walmart in its sole
discretion.
C.Notwithstanding any provision of this Agreement, Walmart will not accelerate
your Plan Award if Walmart has not received notification of your termination
within such period of time that it determines, in its sole discretion, to be
necessary to process the settlement of your Plan Award to avoid adverse tax
consequences under Section 409A of the Code.
9.Elective Deferral of Restricted Stock. If you are eligible to defer delivery
of the Shares underlying your Restricted Stock award to a future date in
accordance with Section 7.8 of the Plan and rules and procedures relating
thereto, you will be advised as to when any such deferral election must be made
and the rules and procedures applicable to such deferral election.
A.



10.    Taxes and Tax Withholding.
A.You agree to consult with any tax advisors you think necessary in connection
with your Restricted Stock and acknowledge that you are not relying, and will
not rely, on Walmart or any Affiliate for any tax advice. Please see Paragraph
10.F regarding Section 83(b) elections.
B.You acknowledge that, regardless of any action taken by Walmart or, if
different, the Employer, the ultimate liability for all income tax, social
insurance, pension, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), is and remains your responsibility and
may exceed the amount actually withheld by Walmart or the Employer. You further
acknowledge that Walmart and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock, including, but not limited to, the grant,
vesting or settlement of the Restricted Stock, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends; and (b)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Restricted Stock to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
Walmart and/or the Employer (or your former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
C.Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to Walmart and the Employer to
satisfy all Tax-Related Items. In this regard, you authorize Walmart and/or the
Employer or their respective agents, at their sole discretion, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by
withholding of Shares to be issued upon settlement of the vested Restricted
Stock. In the event that such withholding in Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, by your acceptance of the Restricted Stock and this Agreement, you
authorize and direct: (a) Walmart and any broker or other third party designated
by Walmart to sell on your behalf a whole number of Shares corresponding to the
vested Restricted Stock that Walmart or the Employer determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items;


4

--------------------------------------------------------------------------------





and (b) Walmart and/or the Employer, or their respective agents, at their sole
discretion, to satisfy the Tax-Related Items by any other method of withholding,
including through withholding from your wages or other cash compensation paid to
you by Walmart or any Affiliate.


D.Depending on the withholding method, Walmart or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates. Further, if the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, you are deemed to have been issued
the full number of Shares subject to the vested Restricted Stock,
notwithstanding that a number of the Shares are withheld solely for the purpose
of paying the Tax-Related Items. If as a result of withholding whole Shares, an
excess amount of tax is withheld, such excess tax will be reported and paid to
the applicable tax authorities or regulatory body. In the event that any excess
amounts are withheld to satisfy the obligation for Tax-Related Items, you may be
entitled to receive a refund of any over-withheld amount in the form of cash and
will have no entitlement to the Share equivalent.


E.Finally, you agree to pay to Walmart or the Employer any amount of Tax-Related
Items that Walmart or the Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. Walmart may refuse to deliver the Shares or the proceeds
of the sale of Shares, if you fail to comply with your obligations in connection
with the Tax-Related Items.


F.By accepting this Agreement, you agree not to make a Code Section 83(b)
election with respect to this award of Restricted Stock.


11.    Restricted Stock Not Transferable. During the applicable periods of
restriction determined in accordance with Paragraph 5 above, the Restricted
Stock may not be sold, conveyed, assigned, transferred, pledged or otherwise
disposed of or encumbered at any time prior to vesting of the Restricted Stock
and the issuance of the underlying Shares. Any attempted action in violation of
this Paragraph 11 shall be null, void, and without effect.


12.    Country-Specific Appendix. Notwithstanding any provision in these
Restricted Stock Award Notification of Award and Terms and Conditions of Award
to the contrary, the grant of Restricted Stock also shall be subject to any
special terms and conditions as set forth in any appendix attached hereto (the
“Appendix”) with respect to certain laws, rules, and regulations specific to
your country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent Walmart determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix is incorporated by reference into these Restricted Stock Award
Notification of Award and Terms and Conditions of Award and, together, these
documents constitute this Agreement.


13.    Nature of Plan Award. You further acknowledge, understand and agree that:
A.
the Plan is established voluntarily by Walmart and is discretionary in nature;





5

--------------------------------------------------------------------------------





B.the grant of Restricted Stock is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock or other awards, or benefits in lieu of Restricted Stock, even
if restricted stock has been granted in the past;
C.all decisions with respect to future grants of Restricted Stock or other
awards, if any, will be at the sole discretion of the Committee;
D.neither this Agreement nor the Plan creates any contract of employment with
any entity involved in the management or administration of the Plan or this
Agreement, and nothing in this Agreement or the Plan shall interfere with or
limit in any way the right of Walmart or the Employer, if different, to
terminate your Continuous Status at any time, nor confer upon you the right to
continue in the employ of Walmart or any Affiliate;
E.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, relate exclusively to your Continuous Status during
the vesting period applicable to your Restricted Stock;
F.nothing in this Agreement or the Plan creates any fiduciary or other duty owed
to you by Walmart, any Affiliate, or any member of the Committee, except as
expressly stated in this Agreement or the Plan;
G.you are voluntarily participating in the Plan;
H.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, are not intended to replace any pension rights or
compensation;
I.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
J.unless otherwise agreed with Walmart, the Restricted Stock and the Shares
underlying the Restricted Stock, and the income and the value of same, are not
granted as consideration for, or in connection with, the service (if any) you
may provide as a director of any Affiliate;
K.the future value of the Shares underlying the Restricted Stock is unknown,
indeterminable and cannot be predicted with certainty;
L.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock resulting from the termination of your Continuous Status
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any);
M.in the event of the termination of your Continuous Status (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any),
unless otherwise set forth in this Agreement,


6

--------------------------------------------------------------------------------





your right to vest in the Restricted Stock under the Plan, if any, will
terminate effective as of the date that you are no longer actively providing
services and may not be extended by any notice period under local law (e.g.,
your period of service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively employed for purposes of this Agreement (including
whether you may still be considered to be providing services while on a leave of
absence);
N.unless otherwise provided in the Plan or by Walmart in its discretion, the
Restricted Stock and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock, the Shares underlying the Restricted
Stock, or any such benefits transferred to, or assumed by, another company nor
to be exchanged, or substituted for, in connection with any corporate
transaction affecting the Shares underlying the Restricted Stock; and
O.if you are providing services outside the United States: neither Walmart nor
any Affiliate shall be liable for any foreign exchange rate fluctuation between
your local currency and the United States Dollar that may affect the value of
the Restricted Stock or of any amounts due to you pursuant to the settlement of
the Restricted Stock or the subsequent sale of any Shares acquired upon
settlement.
14.    No Advice Regarding Award. Walmart and/or its Affiliates are not
providing any tax, legal or financial advice, nor are Walmart or any Affiliate
making any recommendation regarding your participation in the Plan or the Shares
acquired upon vesting. You are advised to consult with your personal tax, legal,
and financial advisors regarding the decision to participate in the Plan and
before taking any action related to the Plan.
15.     Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, Walmart and any Affiliate for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
Walmart and its Affiliates may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance identification number, passport
or other identification number, salary, nationality, job title, any Shares or
directorships held in Walmart or an Affiliate, details of all Restricted Stock
or any other awards granted, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. You understand that Data may be transferred
to Merrill Lynch, Pierce, Fenner & Smith and its affiliates or such other stock
plan service provider as may be selected by Walmart in the future, which is
assisting Walmart in the implementation, administration and management of the
Plan. You understand that the recipients of the Data may be located in your
country or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize Walmart, Merrill Lynch, Pierce, Fenner & Smith and
any other possible recipients which may assist Walmart (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in


7

--------------------------------------------------------------------------------





electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
Data as may be required to Walmart’s designated broker or other third party. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Continuous Status with the Employer will not be
adversely affected; the only consequence of refusing or withdrawing your consent
is that Walmart would not be able to grant Restricted Stock or other Plan Awards
to you or administer or maintain such Plan Awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative. Finally, upon request of Walmart or the Employer, you
agree to provide an executed separate data privacy consent form (or any other
agreements or consents that may be required by Walmart and/or the Employer) that
Walmart and/or the Employer may deem necessary to obtain from you for the
purpose of administering your participation in the Plan in compliance with the
data privacy laws in your country, either now or in the future. You understand
and agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by Walmart and/or the Employer.
16.    Other Provisions.
A.Determinations regarding this Agreement (including, but not limited to,
whether an event has occurred resulting in the forfeiture of or accelerated
vesting of the Restricted Stock) shall be made by the Committee in its sole and
exclusive discretion and in accordance with this Agreement and the Plan, and all
determinations of the Committee shall be final and conclusive and binding on you
and your successors and heirs.
B.Walmart reserves the right to amend, abandon or terminate the Plan, including
this Agreement, at any time subject to Committee approval. Nothing in the Plan
should be construed as to create any expectations that the Plan will be in force
and effect for an indefinite period of time nor shall give rise to any claims to
acquired rights or similar legal theories.
C.The Committee will administer the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
recipients and eligible Associates, whether or not such persons are similarly
situated.
D.By accepting this Agreement, you agree to provide any information reasonably
requested from time to time.
E.This Agreement shall be construed under the laws of the State of Delaware,
without regard to its conflict of law provisions.




8

--------------------------------------------------------------------------------





F.The provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
G.If you receive this Agreement or any other documents related to your Plan
Award or the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English language version of such document will control.
H.Walmart may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Walmart or a third party designated by Walmart.
I.Walmart reserves the right to impose other requirements on your participation
in the Plan, on your Plan Award, and the Shares underlying the Restricted Stock,
to the extent Walmart determines it is necessary or advisable for legal or
administrative reasons and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
J.You acknowledge that a waiver by Walmart or an Affiliate of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provisions of the Plan or this Agreement, or of any subsequent breach by
you or any other Associate.
K.You understand that your country may have insider trading and/or market abuse
laws which may affect your ability to accept, acquire, sell, or otherwise
dispose of Shares, rights to Shares or rights linked to the value of Shares
under the Plan during such times you are considered to have “inside information”
(as defined in the laws in your country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed insider information. Furthermore, you could be prohibited
from (i) disclosing inside information to any third party, which may include
fellow employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. The restrictions
applicable under these laws may be the same or different from Walmart’s insider
trading policy. You acknowledge that it is your responsibility to be informed of
and compliant with such regulations, and any applicable Walmart insider trading
policy, and are advised to speak to your personal legal advisor on this matter.
L.You understand that you may be subject to foreign asset/account, exchange
control and/or tax reporting requirements as a result of the acquisition,
holding and/or transfer of Shares or cash (including dividends and the proceeds
arising from the sale of Shares) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of the your country may require that you report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements, and you
are advised to consult your personal legal advisor on this matter.




9

--------------------------------------------------------------------------------





M.Notwithstanding any other provision of the Plan or this Agreement, unless
there is an available exemption from any registration, qualification or other
legal requirement applicable to the Shares, Walmart shall not be required to
deliver any Shares issuable upon vesting of the Restricted Stock prior to the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval Walmart shall, in its absolute
discretion, deem necessary or advisable. You understand that Walmart is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Walmart may,
without liability for its good faith actions, place legend restrictions upon
Shares underlying your vested Restricted Stock and issue “stop transfer”
instructions requiring compliance with applicable U.S. or other securities laws
and the terms of the Agreement and Plan. Further, you agree that Walmart shall
have unilateral authority to amend the Plan and the Agreement without your
consent to the extent necessary to comply with securities or other laws, rules
or regulations applicable to issuance of Shares.








10

--------------------------------------------------------------------------------






WALMART INC.
STOCK INCENTIVE PLAN OF 2015


RESTRICTED STOCK AWARD
NOTIFICATION OF AWARD AND TERMS AND CONDITIONS
COUNTRY-SPECIFIC APPENDIX
Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Restricted Stock Award Notification of Award and
Terms and Conditions (the “T&C’s”).
Terms and Conditions. This Appendix includes additional terms and conditions
that govern the Restricted Stock granted to you under the Plan if you work
and/or reside in one of the countries listed below.
If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer Continuous Status after the
Grant Date, or are considered a resident of another country for local law
purposes, Walmart shall, in its discretion, determine to what extent the terms
and conditions contained herein shall be applicable to you.
Notifications. This Appendix also includes information regarding exchange
controls and certain other issues of which you should be aware with respect to
your participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2017. Such laws are often complex and change frequently. As a result,
Walmart strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that the Restricted Stock vests or you receive Shares under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Walmart is not in a position to assure
you of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working and/or residing, transfer Continuous Status
after the Grant Date, or are considered a resident of another country for local
law purposes, the notifications contained herein may not be applicable to you in
the same manner.
ARGENTINA
Notifications
Securities Law Information. Neither the Restricted Stock nor any Shares
underlying the Restricted Stock are publicly offered or listed on any stock
exchange in Argentina and, as a result, have not




--------------------------------------------------------------------------------





been and will not be registered with the Argentina Securities Commission
(Comisión Nacional de Valores). The offer is private and not subject to the
supervision of any Argentine governmental authority. Neither this Agreement nor
any other materials related to the Restricted Stock nor any Shares underlying
the Restricted Stock, may be utilized in connection with any general offering to
the public in Argentina. Argentine residents who acquire Restricted Stock under
the Plan do so according to the terms of a private offering made outside
Argentina.


Exchange Control Information. You understand that you must comply with any and
all Argentine currency exchange restrictions, approvals and reporting
requirements in connection with the Restricted Stock and your participation in
the Plan. You should consult with your personal legal advisor to ensure
compliance with the applicable requirements.


Foreign Asset/Account Reporting Information. If you are an Argentine tax
resident, you must report any Shares acquired under the Plan and held by you on
December 31st of each year on your annual tax return for that year.


BRAZIL


Terms and Conditions


Compliance with the Law. By accepting the Restricted Stock, you acknowledge your
agreement to comply with applicable Brazilian laws and to pay any and all
applicable Tax-Related Items associated with the Restricted Stock and the sale
of any Shares acquired under the Plan.


Labor Law Acknowledgement. By accepting the Restricted Stock, you agree that you
are (i) making an investment decision, (ii) the Shares will be issued to you
only if the vesting conditions are met, and (iii) the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to you.


Notifications


Foreign Asset/Account Reporting Information. If you hold assets and rights
outside Brazil with an aggregate value exceeding US$100,000, you will be
required to prepare and submit to the Central Bank of Brazil an annual
declaration of such assets and rights, including: (i) bank deposits; (ii) loans;
(iii) financing transactions; (iv) leases; (v) direct investments; (vi)
portfolio investments, including Shares acquired under the Plan; (vii) financial
derivatives investments; and (viii) other investments, including real estate and
other assets. Quarterly reporting obligations apply if the value of the assets
and rights exceeds US$100,000,000. Please note that foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.




2

--------------------------------------------------------------------------------





Tax on Financial Transactions (IOF).
Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is your responsibility to comply with any applicable
Tax on Financial Transactions arising from your participation in the Plan. You
should consult with your personal advisor for additional details.
CANADA
Terms and Conditions
Termination of Continuous Status. This provision replaces Paragraph 13(M) of the
T&C’s:
In the event of the termination of your Continuous Status (whether or not later
found to be invalid for any reason, including for breaching either applicable
employment laws or your employment agreement, if any), unless otherwise set
forth in this Agreement, your right to vest in the Restricted Stock under the
Plan, if any, will terminate effective as the earlier of (i) the date on which
your Continuous Status is terminated, (ii) the date on which you receive notice
of termination, or (iii) the date you no longer actively provide service to
Walmart or any Affiliate, regardless of any notice period or period of pay in
lieu of such notice required under local law. The Committee shall have the
exclusive discretion to determine when you are no longer employed for purposes
of this Agreement (including whether you may still be considered to be providing
services while on a leave of absence).
Vesting and Delivery of Shares. This provision supplements Paragraph 5 of the
T&C's:
Instead of delivering Shares upon vesting of your Restricted Stock to you as set
forth in Paragraph 5 of the T&C's, Walmart or Wal-Mart Canada Corp. or an
Affiliate (“WM Canada”), in their sole discretion, also may settle your vested
Restricted Stock in cash, Shares, or a combination of cash and Shares. To the
extent your Plan Award will be settled in Shares, you hereby acknowledge and
agree that such settlement may be satisfied by WM Canada by forwarding a cash
settlement amount in respect of the vested Restricted Stock to an independent
broker who will in turn purchase the Shares on the open market on your behalf.
Any Shares so purchased on the open market shall be delivered to you as set
forth in Paragraph 5 of the T&C’s.
The Following Provisions Apply to Associates and Non-Management Directors
Resident in Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires,


3

--------------------------------------------------------------------------------





exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy. This provision supplements Paragraph 15 of the T&C’s:


You hereby authorize Walmart, any Affiliate and their representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize Walmart, any Affiliate and any stock plan service provider that may be
selected by Walmart to assist with the Plan to disclose and discuss the Plan
with their respective advisors. You further authorize Walmart or an Affiliate to
record such information and to keep such information in your employee file.


Notifications


Securities Law Information.  You are permitted to sell the Shares acquired
through the Plan through the designated broker, if any, provided the resale of
Shares acquired under the Plan takes place outside Canada through the facilities
of a stock exchange on which the Shares are listed (i.e., the NYSE).


Foreign Asset/ Account Reporting Information. Foreign property, including shares
of stock (i.e., Shares) and other rights to receive Shares (e.g., Restricted
Stock) of a non-Canadian company held by a Canadian resident employee must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement), if the total cost of your specified foreign property exceeds
C$100,000 at any time during the year. Thus, Restricted Stock must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because of
other specified foreign property that you hold. When Shares are acquired, their
cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
ordinarily is equal to the fair market value of the Shares at the time of
acquisition, but if you own other Shares (acquired separately), this ACB may
have to be averaged with the ACB of the other Shares.


CHILE


Terms and Conditions


Labor Law Acknowledgement. The Restricted Stock and the Shares underlying the
Restricted Stock, and the income and value of same, shall not be considered as
part of your remuneration for purposes of determining the calculation base of
future indemnities, whether statutory or contractual, for years of service
(severance) or in lieu of prior notice, pursuant to Article 172 of the Chilean
Labor Code.


Notifications


Securities Law Information. This grant of Restricted Stock constitutes a private
offering of securities in Chile effective as of the Grant Date. This offer of
Restricted Stock is made subject to general ruling n° 336 of the Chilean
Superintendence of Securities and Insurance


4

--------------------------------------------------------------------------------





(“SVS”). The offer refers to securities not registered at the securities
registry or at the foreign securities registry of the SVS, and, therefore, such
securities are not subject to oversight of the SVS. Given that the Restricted
Stock are not registered in Chile, Walmart is not required to provide public
information about the Restricted Stock or the Shares in Chile. Unless the
Restricted Stock and/or the Shares are registered with the SVS, a public
offering of such securities cannot be made in Chile.


Esta Oferta de acciones restringidas constituye una oferta privada de valores en
Chile y se inicia en la Fecha de la Oferta. Esta oferta de acciones restringidas
se acoge a las disposiciones de la Norma de Carácter General Nº 336 (“NCG 336”)
de la Superintendencia de Valores y Seguros de Chile (“SVS”).  Esta oferta versa
sobre valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse de valores no inscritos en Chile no existe
la obligación por parte de Walmart de entregar en Chile información pública
respecto de los mismos. Estos valores no podrán ser objeto de oferta pública en
Chile mientras no sean inscritos en el Registro de Valores correspondiente.


Exchange Control Information. You are not required to repatriate any funds you
receive with respect to the Restricted Stock (e.g., any proceeds from the sale
of any Shares issued upon vesting of the Restricted Stock) to Chile. However, if
you decide to repatriate such funds, you acknowledge that you will be required
to effect such repatriation through the Formal Exchange Market (i.e., a
commercial bank or registered foreign exchange office) if the amount of the
funds repatriated exceeds US$10,000. Further, if the value of your aggregate
investments held outside Chile exceeds US$5,000,000 (including Shares and any
other cash proceeds acquired under the Plan) at any time in a calendar year, you
must report the status of such investments to the Central Bank of Chile.


You will also be required to provide certain information to the Chilean Internal
Revenue Service (“CIRS”) regarding the results of investments held abroad and
the taxes you have paid abroad (if you will be seeking a credit against Chilean
income tax owed). This information must be submitted on certain electronic sworn
statements before March 19 or June 30 of each year, depending on the assets or
taxes being reported. The statements may be found at the CIRS website at
www.sii.cl.


You may be ineligible to receive certain foreign tax credits if you fail to meet
the applicable reporting requirements. Exchange control and tax reporting
requirements in Chile are subject to change, and you should consult with your
personal legal and tax advisor regarding any reporting obligations that you may
have in connection with the Restricted Stock.


COSTA RICA


There are no country-specific provisions.


5

--------------------------------------------------------------------------------





GUATEMALA


There are no country-specific provisions.


HONG KONG


Terms and Conditions


Form of Settlement. The grant of Restricted Stock does not provide any right for
you to receive a cash payment, and the Restricted Stock are payable only in
Shares.


Warning: The Restricted Stock and any Shares acquired under the Plan do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of Walmart or an Affiliate. The Agreement, including this
Appendix, the Plan and any other incidental communication materials related to
the Restricted Stock (i) have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, (ii) have not been reviewed
by any regulatory authority in Hong Kong, and (iii) are intended only for the
personal use of each eligible Associate or Non-Management Director of Walmart or
an Affiliate and may not be distributed to any other person. If you are in any
doubt about any of the contents of the Agreement, including this Appendix or the
Plan, you should obtain independent professional advice.


Notifications


Nature of Scheme. Walmart specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


INDIA


Terms and Conditions


Labor Law Acknowledgement. The Restricted Stock and the Shares underlying the
Restricted Stock, and the income and value of same, are extraordinary items that
are not part of your annual gross salary.


Notifications


Exchange Control Information. If you are a resident of India for exchange
control purposes, you will be required to repatriate the cash proceeds from the
sale of Shares issued upon vesting of Restricted Stock to India within 90 days
of receipt and any proceeds from the receipt of dividends within 180 days of
receipt, or within such time as prescribed under applicable Indian exchange
control laws as may be amended from time to time. You will receive a foreign
inward remittance certificate (“FIRC”) from the bank where you deposit the
foreign currency. You should maintain the FIRC as evidence of the repatriation
of funds


6

--------------------------------------------------------------------------------





in the event the Reserve Bank of India, Walmart or any Affiliate requests proof
of repatriation.


Foreign Asset/ Account Reporting Information. If you are a tax resident of
India, you will be required to declare foreign bank accounts and any foreign
financial assets in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.


JAPAN


Notifications


Foreign Asset/ Account Reporting Information. If you are a Japanese tax
resident, you will be required to report details of any assets held outside
Japan as of December 31st (including any Shares or cash acquired under the Plan)
to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th each year. You should consult
with your personal tax advisor as to whether the reporting obligation applies to
you and whether you will be required to include details of any outstanding
Shares, Restricted Stock or cash held by you in the report.


LUXEMBOURG


There are no country-specific provisions.


MEXICO


Terms and Conditions


No Entitlement for Claims or Compensation. The following sections supplement
Paragraph 13 of the T&C’s:


Modification. By accepting the Restricted Stock, you acknowledge and agree that
any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of your Continuous
Status.


Policy Statement. The grant of Restricted Stock is unilateral and discretionary
and, therefore, Walmart reserves the absolute right to amend it and discontinue
the award at any time without any liability.


Walmart, with registered offices at 702 Southwest 8th Street, Bentonville,
Arkansas 72716, U.S.A., is solely responsible for the administration of the
Plan, and participation in the Plan and the Restricted Stock does not, in any
way, establish an employment relationship between you and Walmart or any
Affiliate since you are participating in the Plan on a wholly commercial basis.




7

--------------------------------------------------------------------------------





Plan Document Acknowledgment. By accepting the Restricted Stock, you acknowledge
that you have received copies of the Plan, have reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.
In addition, by accepting the Agreement, you acknowledge that you have read and
specifically and expressly approve the terms and conditions set forth in
Paragraph 13 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by Walmart on a
wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) Walmart and its Affiliates are not responsible for any decrease in the
value of any Shares (or the cash equivalent) underlying the Restricted Stock
under the Plan.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against Walmart for any compensation or damages as a result of your
participation in the Plan and therefore grant a full and broad release to
Walmart and any Affiliate with respect to any claim that may arise under the
Plan.
Spanish Translation
Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Párrafo 13 del Contrato:
Modificación. Al aceptar las acciones restringidas, usted entiende y acuerda que
cualquier modificación al Plan o al Contrato o su terminación no constituirá un
cambio o perjuicio a los términos y condiciones de empleo.
Declaración de Política. El otorgamiento de acciones restringidas que Walmart
está haciendo de conformidad con el Plan es unilateral y discrecional y, por lo
tanto, Walmart se reserva el derecho absoluto de modificar y discontinuar el
mismo en cualquier momento, sin responsabilidad alguna.
Walmart, con oficinas registradas ubicadas en 720 Southwest 8th Street,
Bentonville, Arkansas 72716, EE.UU. es únicamente responsable de la
administración del Plan y la participación en el Plan y la adquisición de
acciones restringidas no establece, de forma alguna, una relación de trabajo
entre usted y Walmart o alguna compañía afiliada, ya que usted participa en el
Plan de una forma totalmente comercial.
Reconocimiento del Documento del Plan. Al aceptar las acciones restringidas,
usted reconoce que ha recibido copias del Plan, ha revisado el Plan y el
Contrato en su totalidad y entiende y acepta completamente todas las
disposiciones contenidas en el Plan y en el Contrato.
Adicionalmente, al aceptar el Contrato, usted reconoce que ha leído y específica
y expresamente ha aprobado los términos y condiciones en el Párrafo 13 del
Contrato, en lo que claramente se ha descrito y establecido que: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el Plan es ofrecida por Walmart de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) Walmart y
cualquier compañía afiliada no son responsables por cualquier disminución en el
valor de las Acciones (o su equivalente en efectivo) subyacentes a las acciones
restringidas bajo el Plan.


8

--------------------------------------------------------------------------------






Finalmente, usted declara que no se reserva ninguna acción o derecho para
interponer una demanda o reclamación en contra de Walmart por compensación, daño
o perjuicio alguno como resultado de su participación en el Plan y, por lo
tanto, otorga el más amplio finiquito a Walmart y compañía afiliada con respecto
a cualquier demanda o reclamación que pudiera surgir en virtud del Plan.


NIGERIA


There are no country-specific provisions.


PERU


Terms and Conditions


Labor Law Acknowledgement. By accepting the Restricted Stock, you acknowledge
that the Restricted Stock are being granted ex gratia to you with the purpose of
rewarding you.


Notifications


Securities Law Information. The offer of the Restricted Stock is considered a
private offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, please refer to the Plan, the Agreement and
any other grant documents made available by Walmart.


SOUTH AFRICA


Term and Conditions


Securities Law Information and Deemed Acceptance of Restricted Stock. Neither
the Restricted Stock nor the underlying Shares shall be publicly offered or
listed on any stock exchange in South Africa. The offer is intended to be
private pursuant to Section 96 of the Companies Act and is not subject to the
supervision of any South African governmental authority. Pursuant to Section 96
of the Companies Act, the Restricted Stock offer must be finalized on or before
the 60th day following the Grant Date. If you do not want to accept the
Restricted Stock, you are required to decline your Restricted Stock no later
than the 60th day following the Grant Date. If you do not reject your Restricted
Stock on or before the 60th day following the Grant Date, you will be deemed to
accept the Restricted Stock.


Tax Reporting Information. By accepting the Restricted Stock, you agree to
notify Walmart or your Employer, if different, of the amount of income realized
at vesting of the Restricted Stock. If you fail to advise Walmart or your
Employer, if different, of the income at vesting, you may be liable for a fine.
You will be responsible for paying any difference between the actual tax
liability and the amount withheld.




9

--------------------------------------------------------------------------------





Notifications


Exchange Control Information. You should consult with your personal advisor to
ensure compliance with applicable exchange control regulations in South Africa
as such regulations are subject to frequent change. You are responsible for
ensuring compliance with all exchange control laws in South Africa.


UNITED KINGDOM


Terms and Conditions


Taxes and Tax Withholding. This section supplements Paragraph 10 of the T&C’s:


Without limitation to Paragraph 10 of the T&C’s, you agree that you are liable
for all Tax-Related Items and hereby covenant to pay all such Tax-Related Items
as and when requested by Walmart or any Affiliate or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified Walmart and its
Affiliates against any Tax-Related Items that they are required to pay or
withhold on your behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority). Notwithstanding the foregoing, if
you are a director or executive officer of Walmart (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
understand that you may not be able to indemnify Walmart for the amount of any
income tax not collected from or paid by you, in case the indemnification could
be considered a loan. In this case, the amount of any uncollected income tax may
constitute a benefit to you on which additional income tax and national
insurance contributions may be payable. You will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing Walmart or an Affiliate, as
applicable, for the value of any national insurance contributions due on this
additional benefit, which Walmart or an Affiliate may recover from you at any
time thereafter by the means referred to in Paragraph 10 of the T&C’s.


UNITED STATES


Military Leave. If you were on military leave on the Grant Date, and you are on
the same military leave on a Vesting Date, your Continuous Status must be
maintained for not less than six months after your return from the military
leave before your Plan Award shall vest. In such circumstances, for purposes of
Paragraph 5, your “Vesting Date” shall be deemed to be the date that is six
months after your return from military leave, and the number of Shares
corresponding to any vested Restricted Stock will be delivered to you as soon as
administratively feasible but in any event within 74 days of vesting.




10